     Case 2:12-cv-01699-KJM-EFB Document 217-5 Filed 06/14/19 Page 1 of 4

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT E TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT E TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
    Case 2:12-cv-01699-KJM-EFB Document 217-5 Filed 06/14/19 Page 2 of 4

From:            Emmanuel Salazar
To:              Eagan, Jr., Michael Q.; Heintz, Tera M.; Fenna, Elaine
Cc:              Bernice Yew; plawrence@waterskraus.com; Moreland, Donnata (EXEC-OLS)@DHCS
Subject:         RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Issuance of Subpoena to DHCS (Courtesy Copy)
Date:            Wednesday, September 19, 2018 4:46:00 PM


Dear Rite Aid Counsel:

As discussed last Monday, with the goal of reasonably tailoring the broad document requests,
BMFEA is open and DHCS has said it will cooperate to depositions of non-party DHCS PMKs with
respect to particular subject matters, e.g., pharmacy audits, TAR approval processes, etc. What
dates are we targeting? Anticipating upcoming holidays, we’d like to clear participants’ schedules
well in advance.   

BMFEA also opines that conducting these PMK depositions first (before serving document
subpoenas) would be a cost-effective, targeted, and expedient means to facilitate additional and
necessary discovery.

Thanks and regards,

Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov


From: Moreland, Donnata (EXEC-OLS)@DHCS [mailto:Donnata.Moreland@dhcs.ca.gov]
Sent: Wednesday, September 19, 2018 4:38 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>
Cc: Bernice Yew <Bernice.Yew@doj.ca.gov>; Emmanuel Salazar <Emmanuel.Salazar@doj.ca.gov>;
plawrence@waterskraus.com; Heintz, Tera M. <tera.heintz@morganlewis.com>; Fenna, Elaine
<elaine.fenna@morganlewis.com>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Issuance of Subpoena to DHCS (Courtesy Copy)

Hello Mike,

I just learned the same thing when I asked to be brought the originals. I would like to accommodate
your request below but unfortunately I do not have the authority to waive the requirement of
personal service.

Donnata
From: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>
Sent: Wednesday, September 19, 2018 4:32 PM
To: Moreland, Donnata (EXEC-OLS)@DHCS <Donnata.Moreland@dhcs.ca.gov>
Cc: Bernice.Yew@doj.ca.gov; Emmanuel.Salazar@doj.ca.gov; plawrence@waterskraus.com; Heintz,
    Case 2:12-cv-01699-KJM-EFB Document 217-5 Filed 06/14/19 Page 3 of 4

Tera M. <tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Issuance of Subpoena to DHCS (Courtesy Copy)

Donnata,

You are very welcome. Unfortunately, we just received word that the personal service was rejected
(see attached), which is just the result we had hoped to avoid when we talked through these issues
on Monday. Can we agree that DHCS waives the personal service and other technical requirements
and that the subpoena be deemed served today?

Thank you for your assistance,
Mike

Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com


From: Moreland, Donnata (EXEC-OLS)@DHCS <Donnata.Moreland@dhcs.ca.gov>
Sent: Wednesday, September 19, 2018 4:20 PM
To: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>
Cc: Bernice.Yew@doj.ca.gov; Emmanuel.Salazar@doj.ca.gov; plawrence@waterskraus.com; Heintz,
Tera M. <tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>
Subject: RE: CA ex rel. Schmuckley v. Rite Aid Corp. - Issuance of Subpoena to DHCS (Courtesy Copy)

[EXTERNAL EMAIL]
Hello and thank you for the courtesy copies attached in your email note.

Sincerely,
Donnata Moreland
Assistant Chief Counsel
Health Care Benefits and Eligibility
Department of Health Care Services
916-440-7760
Donnata.Moreland@dhcs.ca.gov



From: Eagan, Jr., Michael Q. <michael.eagan@morganlewis.com>
Sent: Wednesday, September 19, 2018 3:55 PM
To: Moreland, Donnata (EXEC-OLS)@DHCS <Donnata.Moreland@dhcs.ca.gov>
Cc: Bernice.Yew@doj.ca.gov; Emmanuel.Salazar@doj.ca.gov; plawrence@waterskraus.com; Heintz,
Tera M. <tera.heintz@morganlewis.com>; Fenna, Elaine <elaine.fenna@morganlewis.com>
Subject: CA ex rel. Schmuckley v. Rite Aid Corp. - Issuance of Subpoena to DHCS (Courtesy Copy)

Dear Counsel,
    Case 2:12-cv-01699-KJM-EFB Document 217-5 Filed 06/14/19 Page 4 of 4


Please find the attached courtesy copies of the following documents, each of which were personally
served on the California Department of Health Care Services today:

    ·       Cover Letter from Michael Eagan to DHCS;
    ·       Subpoena to Produce Documents in a Civil Action and Attachment A thereto;
    ·       HIPAA Qualified Protective Order, dated Feb. 8, 2018;
    ·       Addendum to HIPAA Qualified Protective Order, dated Sept. 11, 2018.

Please do not hesitate to contact me if you have any questions.

Regards,

Michael Q. Eagan, Jr.
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1428 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
michael.eagan@morganlewis.com | www.morganlewis.com
Assistant: Paula Lesure | +1.415.442.1752 | paula.lesure@morganlewis.com



DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.
